988 F.2d 131
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Pricila v. CORDERO, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 92-3054.
United States Court of Appeals, Federal Circuit.
Jan. 19, 1993.

49 M.S.P.R. 641.
AFFIRMED.
Before PLAGER, Circuit Judge, BENNETT, Senior Circuit Judge, and SCHALL, Circuit Judge.
PER CURIAM.


1
Pricila Cordero petitions for review of a decision of the Merit Systems Protection Board, No. SE08319110120.   The Board held that her appeal was untimely filed, and that she had not established good cause to waive the filing period;  accordingly, the Board dismissed her appeal.   We affirm.   Mrs. Cordero did not demonstrate that the Board erred in its findings or conclusions.